IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20602
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TONY CHRISS PIPKIN,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CR-4-1
                       --------------------
                          April 25, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Tony Chriss Pipkin appeals the sentence he received after he

pleaded guilty to the charge of being a felon in possession of a

firearm.   Pipkin’s argument that the district court erred when it

increased his base offense level pursuant to U.S.S.G. §

2K2.1(1)(B) due to the number of firearms attributable to him

lacks merit given the evidence set forth in the Presentence

Report which linked Pipkin to the firearms.     United States v.

Rome, 207 F.3d 251, 254 (5th Cir. 2000).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20602
                               -2-

     Pipkin’s argument that the district court erred when it

increased his base offense level by two for his role in the

offense pursuant to § 3B1.1(c) because there were no other

criminal participants lacks merit.    See § 3B1.1, comment. (n.1);

United States v. Peters, 978 F.2d 166, 170 (5th Cir. 1992).

     Pipkin’s sentence is AFFIRMED.